Exhibit 10.2

 

 

January 31, 2013

 

CommonWealth REIT

Two Newton Place

255 Washington Street

Newton, Massachusetts 02458

Attention:  Chief Financial Officer

 

Re:                             Amended and Restated Business Management
Agreement and Amended and Restated Property Management Agreement

 

Reference is made to the Amended and Restated Business Management Agreement,
dated as of December 11, 2012, by and between CommonWealth REIT (“CWH”), and
Reit Management & Research LLC (“RMR”) (as in effect from time to time, the
“Business Management Agreement”) and the Amended and Restated Property
Management Agreement, dated as of January 21, 2010 (as amended by the First
Amendment dated as of December 9, 2010 and the Second Amendment dated as of
December 11, 2012), by and between RMR and CWH (as in effect from time to time,
the “Property Management Agreement”).

 

CWH was a party to a Business and Property Management Agreement with
MacarthurCook Fund Management Limited (the “MCK Management Agreement”) and in
connection therewith, RMR agreed, in a letter to CWH dated October 29, 2010,
that it would waive a portion of the fees due it under the Business Management
Agreement and the Property Management Agreement so long as the MCK Management
Agreement was in effect.  The MCK Management Agreement was terminated
January 31, 2013.

 

CWH entered into a Business and Property Management Agreement with RMR Australia
Asset Management Pty Limited dated as of January 31, 2013 (the “RMR Australia
Management Agreement”).  This letter confirms that so long as the RMR Australia
Management Agreement is in effect and the Business Management Fee, Property
Management Fee and Construction Supervision Fee (all as defined therein) are
being paid thereunder by CWH or any of its subsidiaries, RMR waives its right to
receive (x) a portion of the Management Fee (as defined in the Business
Management Agreement) equal to one-half of one percent (0.5%) of the Annual
Average Foreign Invested Capital (as defined in the Business Management
Agreement) payable to RMR under the Business Management Agreement with respect
to the properties that are subject to the RMR Australia Management Agreement,
(y) fifty percent (50%) of the Fee (as defined in the Property Management
Agreement) otherwise payable to RMR under the Property Management Agreement with
respect to the properties that are subject to the RMR Australia Management
Agreement and (z) fifty percent (50%) of the Construction Supervision Fee (as
defined in the Property Management Agreement) otherwise payable to RMR under the
Property Management Agreement with respect to the properties that are subject to
the RMR Australia Management Agreement.

 

 

Very truly yours,

 

 

 

/s/ Mark L. Kleifges

 

Mark L. Kleifges

 

Executive Vice President

 

--------------------------------------------------------------------------------